Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, 2, 5, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Ramachandran et al., (U.S. Pub. No, 2013/0181330), hereinafter referred to as "Ramachandran".

Ramachandran shows, with respect to claim #1, a device comprising: an interlayer dielectric layer (fig.#2c, item 106) (paragraph 0039) disposed on a substrate (fig.#2c, item 102) (paragraph 0039), the interlayer dielectric layer having a first sidewall (fig EM1, item ILD1) segment and an opposing second sidewall segment (fig EM1, item ILD2); and a third sidewall segment (fig EM1, item TS1) directly connected to the first sidewall segment, the third sidewall segment tapering toward the substrate (paragraph 0044-0045); a capping layer (fig.#2c, item 252) (paragraph 0049) including a first portion (fig EM1, item CP1) disposed along an interfacing with the first sidewall segment of the interlayer dielectric layer (fig EM1, item ILD1) and a second portion  disposed along an interfacing with the second sidewall segment of the interlayer dielectric layer (fig EM1, item ILD2) the first portion of the capping layer (fig EM1, item CP1) having a first top surface tapering toward the substrate and the second portion of the capping layer (fig EM1, item CP2) having a second top surface tapering toward the substrate (paragraph 0048); and a conductive feature (fig.#6b, item 560) extending through the interlayer dielectric layer (fig EM2, item  ILD2 and ILD2) and the capping layer (fig EM2, item CP1 and CP2) such that the conductive feature interfaces with the capping layer and the interlayer dielectric layer (fig EM2, item CTC1) (paragraph 0039).


Ramachandran shows, with respect to claim #2, a device wherein the first portion  of the capping layer (fig.#2c, item 252, 254) further includes a first sidewall surface (fig EM1, item CP2) and an opposing second sidewall surface (fig EM1, item CP1) and the first top surface tapers from the first sidewall surface to the second sidewall surface, the first sidewall surface interfacing with the first sidewall segment of the interlayer dielectric layer (Fig. #EM2, item CTC1) and the second sidewall surface interfacing with the conductive feature (fig.#6B, item 560) and the first top surface interfacing (with interfacing shown in Fig. # EM2, item CTC1)  with the conductive feature (paragraph 0048, 0058).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Cap layer firs portion; CP2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cap layer firs portion; CP1)][AltContent: arrow][AltContent: textbox (ILD second  side; ILD2)][AltContent: arrow][AltContent: textbox (ILD first side; ILD1)][AltContent: textbox (Fig. #EM1)][AltContent: textbox (Third segment; TS1)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    493
    723
    media_image1.png
    Greyscale


[AltContent: textbox (Interface of conductor TSC, ILD and capping layer; CTC1)]

[AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third Sidewall segment; SS4)][AltContent: textbox (Third Sidewall segment; SS1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third Sidewall segment; SS3)][AltContent: textbox (EM2)][AltContent: textbox (Third Sidewall segment; SS2)][AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    772
    521
    media_image2.png
    Greyscale
 


Ramachandran shows, with respect to claim #5, a device further comprising an etch stop layer (fig. 6B and #EM2 above, item 140) disposed directly on the substrate (fig. 6B, item 102), and wherein the interlayer dielectric layer (fig. 6B and  #EM2 above, item 106) interfaces with the etch stop layer, and wherein the first and second portions of the capping layer (fig. 6B and EM #2 above, item 252) interface with the etch stop layer (paragraph 0041, 0051).

Ramachandran shows, with respect to claim #6, a device wherein the capping layer is a silicon containing layer (paragraph 0049).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims #1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims #1-20 of Chang et al., (U.S. Patent No. U.S. 10,395,983), hereinafter referred to as "Chang". Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claim #1 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #15 and 20 of U.S. Patent No. 10,395,983, which discloses, in claim #15, a method comprising: forming an etch stop layer over the substrate; forming a first dielectric layer over a substrate; removing a first portion of the first dielectric layer to form a first trench in the first dielectric layer, wherein a sidewall of the first trench is defined by the first dielectric layer; forming a capping layer directly on the sidewall of the first dielectric layer, wherein the forming of the capping layer directly on the sidewall of the first dielectric layer includes forming a portion of the capping layer directly on a portion of the etch stop layer; removing a second portion of the first dielectric layer to form a second trench, wherein the capping layer remains disposed on the sidewall of the first dielectric layer after the removing of the second portion of the first dielectric layer to form the second trench, wherein the removing of the second portion of the first dielectric layer to form the second trench includes removing the portion of the capping layer to expose the portion of the etch stop layer; and forming a conductive feature within the first and second trenches such that the conductive feature covers the capping layer and in claim #20,  wherein the remaining portion of the material layer has a tapered top surface after removing the second portion of the dielectric layer and the portion of the first hard mask layer to form the second trench, and wherein the forming of the conductive feature directly on the remaining portion of the material layer disposed within the first trench includes forming the conductive feature directly on the tapered top surface of the remaining portion of the material layer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #15 and 20, of U.S. Patent No. 10,395,983, produces the same semiconductor structure as that in claim #1 of the instant application.
Claim #2 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #15 of U.S. Patent No. 10,395,983, which discloses, a method comprising: forming an etch stop layer over the substrate; forming a first dielectric layer over a substrate; removing a first portion of the first dielectric layer to form a first trench in the first dielectric layer, wherein a sidewall of the first trench is defined by the first dielectric layer; forming a capping layer directly on the sidewall of the first dielectric layer, wherein the forming of the capping layer directly on the sidewall of the first dielectric layer includes forming a portion of the capping layer directly on a portion of the etch stop layer; removing a second portion of the first dielectric layer to form a second trench, wherein the capping layer remains disposed on the sidewall of the first dielectric layer after the removing of the second portion of the first dielectric layer to form the second trench, wherein the removing of the second portion of the first dielectric layer to form the second trench includes removing the portion of the capping layer to expose the portion of the etch stop layer; and forming a conductive feature within the first and second trenches such that the conductive feature covers the capping layer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #15, of U.S. Patent No. 10,395,983, produces the same semiconductor structure as that in claim #2 of the instant application.
Claim #3 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #8 of U.S. Patent No. 10,395,983, which discloses, a method comprising: forming a dielectric layer over a substrate; forming a first hard mask layer over the dielectric layer; removing a first portion of the dielectric layer to form a first trench within the dielectric layer and through the first hard mask layer; forming a material layer in the first trench along sidewalls of the dielectric layer and the first hard mask layer; removing a second portion of the dielectric layer and a portion of the first hard mask layer to form a second trench within the dielectric layer, wherein a remaining portion of the material layer is disposed within the first trench along a sidewall of the dielectric layer after the removing of the second portion of the dielectric layer and the portion of the first hard mask layer to form the second trench; and forming a conductive feature within the first trench and the second trench, wherein the forming of the conductive feature within the first trench and the second trench includes forming the conductive feature directly on the remaining portion of the material layer disposed within the first trench. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #8, of U.S. Patent No. 10,395,983, produces the same semiconductor structure as that in claim #3 of the instant application.
Claim #4 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,395,983, which discloses, a method comprising: forming a first material layer over a substrate; forming a first trench in the first material layer; forming a second material layer along sidewalls of the first trench; forming a second trench in the first material layer while the second material layer is disposed along the sidewalls of the first trench, wherein the second material layer has a tapered top surface after the forming of the second trench; after the forming of the second trench, extending the first trench to expose a portion of the substrate within the first trench; and forming a conductive feature within the first trench and the second trench such that the conductive feature covers the second material layer having the tapered top surface . Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10,395,983, produces the same semiconductor structure as that in claim #4 of the instant application.
Claim #5 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #3 of U.S. Patent No. 10,395,983, which discloses, wherein the palladium containing layer includes palladium and phosphorous. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #3, of U.S. Patent No. 10,395,983, produces the same semiconductor structure as that in claim #5 of the instant application.
Claim #6 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #19 of U.S. Patent No. 10,395,983, which discloses, wherein the capping layer includes silicon. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #19, of U.S. Patent No. 10,395,983, produces the same semiconductor structure as that in claim #6 of the instant application.
Claim #7 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,395,983, which discloses, method comprising: forming a first material layer over a substrate; forming a first trench in the first material layer; forming a second material layer along sidewalls of the first trench; forming a second trench in the first material layer while the second material layer is disposed along the sidewalls of the first trench, wherein the second material layer has a tapered top surface after the forming of the second trench; after the forming of the second trench, extending the first trench to expose a portion of the substrate within the first trench; and forming a conductive feature within the first trench and the second trench such that the conductive feature covers the second material layer having the tapered top surface. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10,395,983, produces the same semiconductor structure as that in claim #7 of the instant application.
//
Claims #8-10, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims #1-20 of Chang et al., (U.S. Patent No. U.S. 10,854,507 B2), hereinafter referred to as "Chang". Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claim #8 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #5, 6 and 16 of U.S. Patent No. 10,854,507 B2, which discloses, wherein claim #6 shows, a method wherein the extra-low k dielectric layer includes a first tapered top surface and the non-carbon-containing layer includes a second tapered top surface that interfaces with the first tapered top surface after the forming of the second trench in the extra-low k dielectric layer; and in light of claim #16, wherein, a method comprising: forming a first material layer over a substrate; forming a second material layer over the first material layer; removing a first portion of the second material layer to form a first trench in the second material layer, the first trench having a first width and exposing a portion of the first material layer; forming a capping layer on a sidewall of the first material layer within the first trench and on the portion of the first material layer; removing a second portion of the second material layer to form a second trench in the second material layer, the second trench having a second width that is different than the first width and the second trench in communication with the first trench, wherein the capping layer remains disposed on the sidewall of the second material layer after the removing of the second portion of the second material layer to form the second trench, wherein the removing of the second portion of the second material layer to form the second trench includes removing a portion of the capping layer to expose the portion of the first material layer; after the removing of the second portion of the second material layer to form the second trench in the second material layer, extending the first trench by removing the exposed portion of the first material layer to thereby expose a portion of the substrate within the first trench; and after extending the first trench, forming a conductive feature within the first and second trenches such that the conductive feature covers the capping layer disposed on the sidewall of the second material layer; and in light of claim #5, wherein the forming of the conductive feature in the second trench include forming the conductive feature in the first trench such that the non-carbon-containing layer disposed on the sidewall of the first trench is covered by the conductive feature. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #8, of U.S. Patent No. 10,854,507 B2, produces the same semiconductor structure as that in claim #5, 6 and 16 of the instant application.
Claim #9 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #5 and 6 of U.S. Patent No. 10,854,507, which discloses, with respect to claim #5, a method wherein the forming of the conductive feature in the second trench include forming the conductive feature in the first trench such that the non-carbon-containing layer disposed on the sidewall of the first trench is covered by the conductive feature; and with  respect to claim #6,  a method, wherein the extra-low k dielectric layer includes a first tapered top surface and the non-carbon-containing layer includes a second tapered top surface that interfaces with the first tapered top surface after the forming of the second trench in the extra-low k dielectric layer . Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #5 and 6, of U.S. Patent No. 10,854,507, produces the same semiconductor structure as that in claim #9 of the instant application.
Claim #10 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #16 of U.S. Patent No. 10,854,507, which discloses, a method comprising: forming a first material layer over a substrate; forming a second material layer over the first material layer; removing a first portion of the second material layer to form a first trench in the second material layer, the first trench having a first width and exposing a portion of the first material layer; forming a capping layer on a sidewall of the first material layer within the first trench and on the portion of the first material layer; removing a second portion of the second material layer to form a second trench in the second material layer, the second trench having a second width that is different than the first width and the second trench in communication with the first trench, wherein the capping layer remains disposed on the sidewall of the second material layer after the removing of the second portion of the second material layer to form the second trench, wherein the removing of the second portion of the second material layer to form the second trench includes removing a portion of the capping layer to expose the portion of the first material layer; after the removing of the second portion of the second material layer to form the second trench in the second material layer, extending the first trench by removing the exposed portion of the first material layer to thereby expose a portion of the substrate within the first trench; and after extending the first trench, forming a conductive feature within the first and second trenches such that the conductive feature covers the capping layer disposed on the sidewall of the second material layer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #16, of U.S. Patent No. 10,854,507, produces the same semiconductor structure as that in claim #10 of the instant application.
Claim #14 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #19 of U.S. Patent No. 10,854,507, which discloses, wherein the second trench is defined by another sidewall of the second material layer, wherein the another sidewall is free of the capping layer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #19, of U.S. Patent No. 10,854,507, produces the same semiconductor structure as that in claim #14 of the instant application.

Claim #15 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 and 6 of U.S. Patent No. 10,854,507, wherein claim #1 discloses, a method comprising: forming an extra-low k dielectric layer over a substrate; forming a first trench in the extra-low k dielectric layer, the extra-low k dielectric defining a sidewall of the first trench; forming a non-carbon-containing layer directly on the sidewall of the first trench; forming a second trench in the extra-low k dielectric layer while the non-carbon-containing layer is disposed on the sidewall of the first trench; and after the forming of the second trench, extending the first trench to expose a portion of the substrate within the first trench; with respect to claim #6, wherein the extra-low k dielectric layer includes a first tapered top surface and the non-carbon-containing layer includes a second tapered top surface that interfaces with the first tapered top surface after the forming of the second trench in the extra-low k dielectric layer . Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1 and 6, of U.S. Patent No. 10,854,507, produces the same semiconductor structure as that in claim #15 of the instant application.

Claim #16 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,854,507, a method comprising: forming an extra-low k dielectric layer over a substrate; forming a first trench in the extra-low k dielectric layer, the extra-low k dielectric defining a sidewall of the first trench; forming a non-carbon-containing layer directly on the sidewall of the first trench; forming a second trench in the extra-low k dielectric layer while the non-carbon-containing layer is disposed on the sidewall of the first trench; and after the forming of the second trench, extending the first trench to expose a portion of the substrate within the first trench. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10,854,507, produces the same semiconductor structure as that in claim #16 of the instant application.

Claim #17 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #2 of U.S. Patent No. 10,854,507, a method wherein the non-carbon-containing layer includes a nitride material. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #2, of U.S. Patent No. 10,854,507, produces the same semiconductor structure as that in claim #17 of the instant application.

Claim #18 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #6 of U.S. Patent No. 10,854,507, a method wherein the extra-low k dielectric layer includes a first tapered top surface and the non-carbon-containing layer includes a second tapered top surface that interfaces with the first tapered top surface after the forming of the second trench in the extra-low k dielectric layer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #6, of U.S. Patent No. 10,854,507, produces the same semiconductor structure as that in claim #18 of the instant application.

Claim #19 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #6 of U.S. Patent No. 10,854,507, a method wherein the extra-low k dielectric layer includes a first tapered top surface and the non-carbon-containing layer includes a second tapered top surface that interfaces with the first tapered top surface after the forming of the second trench in the extra-low k dielectric layer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #6, of U.S. Patent No. 10,854,507, produces the same semiconductor structure as that in claim #19 of the instant application.

Claim #20 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #5 and 6 of U.S. Patent No. 10,854,507, which discloses, with respect to claim #5, a method wherein the forming of the conductive feature in the second trench include forming the conductive feature in the first trench such that the non-carbon-containing layer disposed on the sidewall of the first trench is covered by the conductive feature; and with  respect to claim #6,  a method, wherein the extra-low k dielectric layer includes a first tapered top surface and the non-carbon-containing layer includes a second tapered top surface that interfaces with the first tapered top surface after the forming of the second trench in the extra-low k dielectric layer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #5 and 6, of U.S. Patent No. 10,854,507, produces the same semiconductor structure as that in claim #20 of the instant application.


///
Claims #11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims #1-20 of Chang et al., (U.S. Patent No. U.S. 10,854,507 B2), hereinafter referred to as "Chang" as shown in claim #1 and 16 and in further view claims #1-20 of Chang et al., (U.S. Patent No. U.S. 10,395,983), hereinafter referred to as "Chang (2)". Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claim #11 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1-20 of U.S. Patent No. 10,854,507 B2 as modified by claim #1 of U.S. Patent No 10,395,983 which discloses,  method comprising: forming a first material layer over a substrate; forming a first trench in the first material layer; forming a second material layer along sidewalls of the first trench; forming a second trench in the first material layer while the second material layer is disposed along the sidewalls of the first trench, wherein the second material layer has a tapered top surface after the forming of the second trench; after the forming of the second trench, extending the first trench to expose a portion of the substrate within the first trench; and forming a conductive feature within the first trench and the second trench such that the conductive feature covers the second material layer having the tapered top surface. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of U.S. Patent No. 10,854,507 B2 as modified by claim #1 of U.S. Patent No 10,395,983, produces the same semiconductor structure as the device claimed in claim #11 of the instant application.

Claim #12 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1-20 of U.S. Patent No. 10,854,507 B2 as modified by U.S. Patent No 10,395,983 claim #7, which discloses, a method wherein the first dielectric material includes an extra-low k dielectric material, and wherein the second dielectric material includes a material selected from the group consisting of silicon nitride and silicon oxynitride. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of U.S. Patent No. 10,854,507 B2 as modified by U.S. Patent No 10,395,983 claim #7, produces the same semiconductor structure as the device claimed in claim #12 of the instant application.

Claim #13 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1-20 of U.S. Patent No. 10,854,507 B2 as modified by U.S. Patent No 10,395,983 claim #3, which discloses, a method  further comprising forming an etch stop layer over the substrate, and wherein a portion of the etch stop layer is exposed within the first trench after the forming of the first trench in the first material layer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of U.S. Patent No. 10,854,507 B2 as modified by U.S. Patent No 10,395,983, claim #3, produces the same semiconductor structure as the device claimed in claim #13 of the instant application.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
11/18/2022

/MONICA D HARRISON/            Primary Examiner, Art Unit 2815